Caliioon, J.,
delivered the opinion of the court.
On the objection that the indictment does not show that the-sale of the liquor was not within five miles of the state university, .we have to say that the instrument was good for any sale in the county, and was pleaded to accordingly. 'If, under the indictment, it was necessary to show by evidence that the place of' the sale was not within the five-mile limit, which we do not decide, we think it was shown by the witness Wiley Johnson, who-testified for the defendant, that his residence was twelve miles-northeast of Oxford, and that the residence of Parks, where the-sale was made, was four or five miles further away.
We cannot consider the objections to the admission and exclusion of testimony, because, as the motion for new trial does not specify them, under the Richburger case, 90 Miss. 806, 44 South. 772, we cannot properly reverse. The jury manifestly believed the testimony for the state. It is to be noted in reference to the other matters adduced in the assignment of errors, that they are covered by Code 1906, § 4936, prohibiting reversals on technical grounds therein stated. We find no error in the charges.

'Affirmed.